Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 01/26/2022 have been entered. 
Applicant’s initiated interview conducted on 01/18/2022.
At least independent claims 1, and 14-15 have been amended .
Claims 5 and 8 cancelled.
Claims 1-4, 6-7, and 9-15 currently pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-7, and 9-15 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including over those currently cited in the PTOL-892, corresponding to the currently amended or argued claims, which teaches an image forming apparatus which comprises a communication interface that communicates with an order receiving apparatus. A memory stores the upper limit value of the number of orders of the consumable product and administrator authentication information. A controller determines whether the number of orders of the consumable product inputted by the input device is more than the upper limit value. The controller is configured to send the number of orders inputted by the input device to the order receiving apparatus, as illustrated in the currently amended independent claims 1, and 14-15.

       Furthermore, claims 1-4, 6-7, and 9-15 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 8-10 of the response filed on 1/26/2022.

Conclusion

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/31/2022